Mitchell, C. J.
The plaintiff instituted this action against the appellant to quiet her title to certain real estate of which she alleged she was in possession, and which she claimed to own in fee simple. The adverse title asserted by the appellant was based upon certain proceedings had before the board of commissioners of Cass county, in pursuance of which a drain had been established and constructed over the land in question. A portion of the work had been allotted to the plaintiff, which she failed to perform. The part so allotted to her had been sold to a contractor, who completed the work, the cost of which was afterwards assessed against the plaintiff’s land. The land was subsequently sold to pay the amount due the contractor, the proceedings under which the land was ■charged and the sale made having been taken, under color of the drainage law. It was upon the sale so made, and a conveyance taken thereunder, that the appellant predicated his claim.
On behalf of the appellee, it is insisted that the decree quieting her title was proper, because of certain irregularities which are claimed to have rendered the proceedings in pursuance of which the work was done invalid.
It did not appear that the plaintiff’s land was not benefited, or that she had either tendered or paid the amount of benefits received. The case is controlled by the decision in Prezinger v. Harness, ante, p. 491.
On the authority of that case the judgment is reversed, with costs.